Citation Nr: 0700455	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left shoulder injury. 

2.  Entitlement to service connection for residuals of a 
fracture of the left knee.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the left radius and ulna with weakness of the 
dorsal extensor muscles of the left wrist.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1963 to February 
1968 and August 1968 to August 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing before a Veterans Law Judge.  
A hearing was scheduled in August 2006; however, the veteran 
failed to report to the hearing.  The Board notes that the 
July 2006 RO notification regarding the hearing contains an 
address in Herrick Center, Pennsylvania.  It is unclear from 
a review of the claims file as to the veteran's correct 
current address.  The RO should clarify the veteran's current 
address and attempt to schedule another hearing before a 
Veterans Law Judge.  

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should ascertain the veteran's 
correct present address.  Subsequently, 
the RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  All notices must be sent to the 
veteran's current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




